significant index no department of the treasury internal_revenue_service washington d c tax exempt and vero aug number release date t ep ra uk re dear - this letter constitutes notice that conditional approval has been granted for your request for a 10-year extension for amortizing the unfunded liabilities for the above plan which are described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa specifically this approval would apply to the amortization base created as of date by combining the amortization charge bases in the funding_standard_account as of that date in accordance with proposed regulation b -1 d the extension would be effective with the plan_year beginning may this approval is subject_to the following conditions for all plan years beginning may is completed and filed or refiled as applicable reflecting only those employer contributions attributable to hours worked within the applicable_plan year copies of the schedule bs prepared in accordance with this condition are provided to carol zimmerman of this office for the plan years beginning may may and later the schedule b form at the address below and may for this purpose the pseudo-credit balance means a anotional credit balance is maintained that is at least as large as the pseudo credit balance for each year the agreement is in effect beginning with may hypothetical credit balance developed by determining the reduction in the net amortization charge for the extended base each year that is solely due to the difference between the valuation interest rate and the interest rate under sec_6621 of the code and amortizing each amount over a period of no more than years using the valuation interest rate the resulting amortization amounts are accumulated with interest at the valuation interest rate to derive the pseudo credit balance at each valuation_date a notional credit balance is maintained equal to the credit balance that would have existed in the funding_standard_account absent any reorganization charges under sec_418 of the code or any adjustments to the funding_standard_account under sec_412 when the plan leaves reorganization in this situation the plan is considered to meet the credit balance requirement as long as the notional credit balance rather than the actual credit balance in the funding_standard_account is at least as large as the pseudo credit balance the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of may contributions attributable to hours worked prior to the applicable_valuation_date is and counting only those employer a b inclusive and no less than for each valuation_date from may may for each valuation_date subsequent to may than the required funded ratio as of the previous valuation_date for example because the required funded ratio as of may funded ratio must be at least as of may may is higher than the required rate for that year and as of regardless of whether the actual funding ratio in any prior year no less than greater i sec_46 the through kd notwithstanding sec_418d of the code the plan may not be amended in accordance with that section to reduce or eliminate accrued_benefits attributable to employer contributions which under section 4022a b of the employee_retirement_income_security_act_of_1974 are not eligible for the pension benefit guaranty corporation’s guarantee for each plan_year that the extension remains in effect starting with the plan a copy of the actuarial valuation report and the year beginning may schedule b form for each plan_year are provided to the office of employee_plans by january of the calendar_year following the end of the plan_year the valuation report includes the development of the pseudo credit balance and notional credit balance required at the end of the applicable_plan year this information is to be sent to - designated by the service by address or other individual or to the following authorized your date representative dated if any one of these conditions is not satisfied the approval to extend conditions accepted these letter by the amortization periods for amortizing the unfunded liabilities would be retroactively null however the service will consider modifications of these conditions and void especially in the event that unforeseen circumstances beyond the control of the fund an may cause the actual experience of the plan to example of such an unforeseen circumstance would be market fluctuations which affect of course any request for a modification is considered the value of the plan’s assets another ruling_request and would be subject_to an additional user_fee fail the funded ratio condition the extensions of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the plan is a multiemployer defined_benefit_plan the interest rate applicable for the remaining amortization period of the amortization base for which the extension would be granted is the rate determined under sec_6621 for each plan_year during which the extension is in effect based on information provided by the authorized representative the market_value of plan assets was approximately equal to of the present_value of accrued_benefits the plan experienced substantial investment losses under the plan as of may coupled with a significant decline and april in the years ending april in active plan membership as a result employer contributions have been insufficient to cover the normal_cost and net amortization charges in the plan’s funding_standard_account and the plan’s credit balance was exhausted by april filed for the standard account which would have been even larger had the actuary not reported contributions that were based on hours worked in later years plan years showed deficiencies in the funding _ schedules b and the following steps have been taken in response to plan’s funding issues e e and may several amendments effective between november changed the plan to reduce the benefit_accrual rate from dollar_figure per pension credit to dollar_figure per pension credit increase the age requirement for unreduced early retirement benefits increase the reductions for early retirement tighten the eligibility for the lump sum death_benefit increase the number of hours needed to earn pension credits under the plan and decrease the maximum number of pension credits that could be earned in a plan_year and tighten the eligibility requirements for full disability benefits no other plan was established or enhanced to replace these benefit accruals employer contributions were significantly increased from dollar_figure per hour of covered employment as of august employment effective august 10-year period in addition contributions were diverted from the medical plan to fund the pension_plan at the end of to dollar_figure per hour of covered representing a increase in a despite the above changes the plan’s representative anticipates that deficiencies in the funding_standard_account will persist and continue to grow if no relief is granted according to information submitted with the request if the extension is not granted the potential increases in employer contributions necessary to avoid funding deficiencies could cause a substantial risk of plan termination and or further reduction in participants’ pension benefits and other elements of compensation this in turn could encourage employees to seek alternative employment which would further diminish the plan’s contribution_base and threaten the voluntary continuation of the plan accordingly an extension would not be adverse to the participants in the aggregate moreover the fund’s authorized representative has submitted a projection of pension funding under a scenario which incorporates a 10-year amortization extension and years to amortize the decreases that occur each year in the minimum contribution requirements resulting solely from differences between the valuation rate and the b rate this projection reflects negotiated increases in employer_contribution up to dollar_figure per hour effective august mentioned above however because the prospects for recovery are uncertain and because the plan is under-funded we are granting these extensions subject_to the conditions listed above this scenario meets the conditions your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa we have sent a copy of this letter to the manager and to your authorized representatives pursuant to a power_of_attorney on file in this office to the manager if you require further assistance in this matter please contact sincerely yours b yolo p- james e holland jr manager employee_plans technical
